IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,453



                   EX PARTE PABLO PEDRO CORDERO, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20080D05179 IN THE 409th DISTRICT COURT
                          FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to fifteen years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

properly advise him regarding his appellate rights.

        The trial court has determined that Applicant was deprived of his right to a meaningful appeal

due to the ineffective assistance of counsel. We find, therefore, that Applicant is entitled to the
                                                                                                       2

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20080D05179

from the 409th Judicial District Court of El Paso County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: November 17, 2010
Do Not Publish